Citation Nr: 1647986	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right foot condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypersensitivity to fire ant bites.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977, May 1986 to October 1993, and September 2001 to May 2002.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in July 2003, December 2007, and April 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran testified regarding the claims at issue in this appeal at a personal hearing before a Veterans Law Judge.  A Veterans Law Judge who conducts the hearing on the issues on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  Unfortunately, the Veterans Law Judge who presided over the Veteran's hearing is no longer employed at the Board and is, therefore, unavailable to participate in a decision.  38 C.F.R. § 19.3.  In a July 2016 letter, VA offered the Veteran the opportunity to testify at another personal hearing before a Veterans Law Judge who would be available to participate in the decision, and, in July 2016, the Veteran responded by requesting a video teleconference hearing.  Therefore, this matter must be remanded in order to provide the Veteran with a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video teleconference hearing, as appropriate.  After the hearing has been held, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


